Exhibit 10.1


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (“Agreement”) is dated as of December 16,
2004, and is made and entered into by and between The Wet Seal, Inc., a Delaware
corporation (the “Company”), and Joel N. Waller (the “Executive”).

        IN CONSIDERATION of the premises and the mutual covenants set forth
below, the parties hereby agree as follows:


        1.     EMPLOYMENT

                The Company hereby agrees to employ Executive as the President
and Chief Executive Officer of the Company (the “CEO”) and Executive hereby
accepts such employment upon the terms and conditions set forth below.


        2.     TERM AND PLACE OF PERFORMANCE

                The term of this Agreement shall begin on February 1, 2005 (the
“Effective Date”), and, unless sooner terminated as provided herein, shall end
on the third (3rd) anniversary thereof (the “Initial Term”); provided, that,
upon the third anniversary of the Effective Date, the term shall be
automatically extended for two (2) additional years (the “Extension Period”)
unless either party provides ninety (90) days advance written notice not to
renew the term prior to the date that it would be automatically renewed (the
Initial Term or the Extension Period, as the case may be, the “Term”). The Term
may be sooner terminated by either party in accordance with the provisions of
Section 5 below. The period during which Executive is an employee of the Company
is referred to herein as the “Employment Period.” The principal place of
employment of Executive shall be at the Company’s headquarters in Foothill
Ranch, California (or at such other locations within the thirty-five (35) mile
radius of its current location as it may be relocated); provided, that,
Executive shall be required to travel on Company business during the Term.


        3.     COMPENSATION

                3.1     Base Compensation. For the services to be rendered by
Executive under this Agreement, Executive shall be entitled to receive,
commencing as of the Effective Date, salary at the annual rate of Six Hundred
Fifty Thousand Dollars ($650,000) (“Base Compensation”) payable in accordance
with the Company’s customary payroll practices. The Compensation Committee of
the Board of Directors (the “Committee”) shall review Executive’s Base
Compensation annually and may make adjustments in accordance with the
compensation practices and guidelines of the Company; provided, that, the Base
Compensation shall not be reduced without Executive’s written consent during the
Term.

                3.2     Annual Bonus. Commencing on February 1, 2005, Executive
shall participate in the Company’s annual performance based bonus program, as
the same may be established from time to time by the Compensation Committee of
the Board (as hereinafter defined) for executive officers of the Company
(“Incentive Plan”). For each fiscal year during which Executive is employed
hereunder during the Term, Executive’s target award under the Incentive Plan
shall be up to 100% of Executive’s Base Compensation, and the maximum incentive
opportunity shall be up to 200% of Executive’s Base Compensation.

                3.3     Vacation. During the Employment Period, Executive shall
be entitled to four (4) weeks of paid vacation per year to be used and accrued
in accordance with the Company’s policy as it may be established from time to
time. In addition, Executive shall receive other paid time-off in accordance
with the Company’s policies for senior executives as they may exist from time to
time.

                3.4     Welfare, Pension and Incentive Benefit Plans. During the
Employment Period, Executive shall be entitled to participate in such employee
benefit plans and insurance programs offered by the Company to its employees
generally, or which it may adopt from time to time for its employees generally,
in accordance with the eligibility requirements for participation therein.

                3.5     Performance Shares. On the Effective Date or as soon as
administratively practicable thereafter, the Company shall grant Executive
2,400,000 performance shares (“Performance Shares”) of the Company’s Class A
common stock, $0.10 par value per share, under such terms and conditions as
provided for under the Company’s 2004 Stock Incentive Plan (the “2004 Plan”)
which are not inconsistent with the terms of the performance share award
agreement attached hereto as Exhibit A. Notwithstanding the foregoing, if the
2004 Plan is not approved by the Company’s stockholders by the Effective Date
such that the Performance Shares may not be granted to Executive under such
Plan, then the grant shall be made as an inducement grant as provided for in
NASDAQ Marketplace Rule 4350(i)(1)(A)(iv) with such terms and conditions as are
reasonably contemplated hereunder.

                3.6     Expenses. While Executive is employed by the Company
hereunder, the Company shall reimburse Executive for all reasonable and
necessary out-of-pocket business, travel and entertainment expenses incurred by
Executive in the performance of the duties and responsibilities hereunder,
subject to the Company’s normal policies and procedures for expense verification
and documentation.

                3.7     Relocation. Until such time that Executive relocates his
residence to the Foothill Ranch, CA metropolitan area, but not longer than three
months following the commencement of Executive’s employment with the Company,
the Company shall (a) provide suitable temporary furnished housing for Executive
in the Foothill Ranch, CA metropolitan area, and (b) reimburse Executive for the
cost of coach class airfare for roundtrip travel by Executive from the Foothill
Ranch, CA metropolitan area to his home residence in Minneapolis, MN on an
average frequency of once every two weeks (6 roundtrips during the 3 month
period). Executive shall endeavor to schedule such home travel in a manner that
does not unduly disrupt the operations of the Company. In addition, Executive
shall be eligible for house hunting trips and relocation assistance as may be
agreed by the Company. To the extent that any benefits provided under this
Section 3.7 are taxable to Executive, the Company shall provide Executive with a
tax gross-up on such terms as reasonably determined by the Company.


        4.     POSITION AND DUTIES

                4.1     Position and Duties. Executive shall serve as the
President and Chief Executive Officer of the Company and shall report to the
Board of Directors of the Company (the “Board”). Executive shall have those
powers and duties customarily associated with the office of President and Chief
Executive Officer and as provided for in the By-Laws of the Company, at all
times, subject to the direction and control of the Company’s Board and such
other powers and duties as may be assigned by the Board.

                4.2     Devotion of Time and Effort. Executive shall use
Executive’s good faith, best efforts and judgment (a) in performing Executive’s
duties required hereunder and (b) to act in the best interests of the Company.
Executive shall devote his full time, attention and efforts to the business of
the Company, but may participate in charitable and personal investment
activities to a reasonable extent, as long as such activities do not interfere
with the performance of his duties and responsibilities
hereunder.  Notwithstanding the foregoing, the Company acknowledges the
obligation of the Executive to provide his former employer with up to 5 hours of
consulting services during any calendar month (on a non-cumulative basis) until
January 31, 2006.


        5.     TERMINATION

                5.1     Due to Death or Disability. If Executive dies during the
Employment Period, Executive’s employment shall terminate as of the date of his
death. The Company may terminate Executive if he becomes “disabled,” as defined
below, upon written notice to Executive. Such termination shall not be a breach
of this Agreement. For purposes of this Agreement, the term “Disability” shall
mean a physical or mental incapacity as a result of which Executive becomes
unable to continue the proper performance of Executive’s duties hereunder for
ninety (90) consecutive days or one-hundred twenty (120) non-consecutive days in
any three hundred sixty-five (365) day period, or, if this provision is
inconsistent with any applicable law, for such period or periods as permitted by
law.

                5.2     By the Company Without “Cause”. The Company may
terminate this Agreement without Cause (as hereinafter defined) at any time
following the Effective Date upon written notice to Executive. Such termination
shall not be a breach of this Agreement.

                5.3     By the Company For Cause. The Company may terminate
Executive’s employment for Cause at any time by providing Executive written
notice of its intent to terminate him for Cause which sets forth in reasonable
detail the Company’s basis for such termination. Such termination shall not be a
breach of this Agreement. For purposes of this Agreement, Cause shall mean:

                        (a)     Executive’s continued and willful failure to
perform his duties with the Company (other than any such failure resulting from
his incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Executive which identifies the manner in
which the Board believes that Executive has not performed his duties;

                        (b)     Executive’s indictment (or equivalent under
applicable law) with respect to, conviction of, or plea of guilty or nolo
contendere to, a felony or any other comparable crime under applicable law or
Executive’s incarceration with respect to any crime;

                        (c)     Executive’s commission of any act of theft,
embezzlement or misappropriation against the Company or any other act which in
the reasonable opinion of the Board would prevent him from effectively
performing his duties hereunder;

                        (d)     Executive’s willful misconduct, gross neglect or
malfeasance in the performance of the services contemplated hereunder where such
conduct causes or has the likelihood of causing material economic or
reputational harm to the Company;

                        (e)     Executive’s material breach of this Agreement,
including, without limitation, a breach of Section 15 of this Agreement, which
breach has not been cured by Executive within ten (10) days after written notice
thereof to Executive from the Company; and/or

                        (f)     Executive’s failure to comply with the policies
of the Company in effect from time to time relating to conflicts of interest,
ethics, codes of conduct, insider trading, or discrimination and harassment, or
other breach of Executive’s fiduciary duties to the Company, which failure or
breach is materially injurious to the business or reputation of the Company.

If the Board has reasonable belief that Executive has committed any of the acts
described above, it may suspend Executive (with pay) while it investigates
whether it has or could have Cause to terminate Executive and such suspension
shall not give Executive Good Reason (as defined below) to terminate his
employment.

                5.4     By Executive For Good Reason. Executive may terminate
this Agreement for Good Reason (as defined below) within thirty (30) days after
the occurrence of an event giving rise to such Good Reason event by providing
thirty (30) days written notice to the Company describing the claimed event or
circumstance and setting forth Executive’s intention to terminate his employment
with the Company; provided, that, the Company has not substantially cured such
event within such notice period. Such termination shall not be a breach of this
Agreement. For purposes of this Agreement, “Good Reason” shall mean:

                        (a)     material breach of any terms and conditions of
this Agreement by the Company not caused by Executive, which breach has not been
cured by the Company within ten days after written notice thereof to the Company
from Executive;

                        (b)     the assignment after the Effective Date of
Executive without his consent to a position or material responsibilities or
duties of a lesser status or degree than the position of Chief Executive
Officer;

                        (c)     relocation of Executive’s principal office for
Company business, without Executive’s consent, to a location more than 35 miles
outside the Foothill Ranch, CA metropolitan area; or

                        (d)     failure of any successor entity, by merger or
purchase of all or substantially all of the assets of the Company, to assume the
obligations of the Company hereunder as a result of the merger or by agreement.

                5.5     By Executive Without Good Reason. Executive may
terminate this Agreement without Good Reason by providing at least one-hundred
twenty (120) days written notice to the Company. Such termination shall not be a
breach of this Agreement.

                5.6     Expiration of the Employment Period. Executive’s
employment shall automatically terminate upon expiration of the Term unless the
parties agree to extend the Term or continue the employment relationship “at
will.” Notwithstanding the foregoing, if either party provides the notice to the
other not to renew the Initial Term, the Employment Period shall terminate on
expiration of the Initial Term. Such termination shall not be a breach of this
Agreement.

                5.7     Termination Payment.

                        (a)     Amount. In the event that Executive’s employment
is terminated pursuant to Sections 5.1 through 5.6, Executive shall continue to
render services to the Company pursuant to this Agreement until his date of
death or the date of termination (“Termination Date”) and shall continue to
receive compensation and payment for any unreimbursed expenses incurred and
other accrued employee benefits as provided in this Agreement, through the
Termination Date. If requested by the Board of Directors, effective on the
Termination Date, Executive shall resign all directorships and officerships he
then holds with the Company and its affiliates. In the event Executive’s
employment is terminated pursuant to Section 5.2 or 5.4, within ten (10)
business days following the Termination Date, Executive shall be paid, as
severance for such termination, a lump-sum payment equal to the Base
Compensation Executive would have been paid for the remainder of the Initial
Term, or, if such event occurs during the Extension Period, for the remainder of
the Extension Period, less applicable withholding taxes. Except as provided in
this Section 5.7, from and after the Termination Date, Executive shall not be
entitled to any other payments in connection with his employment and/or the
termination thereof, and shall have no further right to receive compensation or
other consideration from the Company or have any other remedy whatsoever against
the Company as a result of the termination of this Agreement, the Employment
Period or the termination of Executive’s employment.

                        (b)     Benefits. In the event Executive’s employment is
terminated pursuant to Section 5.2 or 5.4 and Executive timely elects to
continue healthcare coverage through COBRA, the Company shall pay Executive,
within ten (10) days following such election, a lump-sum equal to the sum of (i)
and (ii), where (i) is that portion of the monthly COBRA premium equal to the
difference between the COBRA premium and Executive’s monthly contribution
towards healthcare benefits that was in effect as of the Termination Date and
(ii) is 18.

                        (c)     Indemnification. Notwithstanding Executive’s
separation from the Company, with respect to events that occurred during his
tenure as an employee, officer, or director of the Company, Executive will be
entitled, as a former employee, officer, or director of the Company, to the same
rights that are afforded to other current or former employees, officers, or
directors of the Company, now or in the future, to indemnification and
advancement of expenses as provided in the charter documents of the Company and
under applicable law, and to indemnification and a legal defense to the extent
provided from time to time to current officers and directors by any applicable
general liability and/or directors’ and officers’ liability insurance policies
maintained by the Company.

        6.         NON-SOLICITATION

                Executive acknowledges that by virtue of Executive’s position as
President CEO of the Company, and Executive’s employment hereunder, he will have
advantageous familiarity with, and knowledge about, the Company and will be
instrumental in establishing and maintaining goodwill between the Company and
its customers, which goodwill is the property of the Company. Therefore,
Executive agrees that during Executive’s employment and for a twelve (12) month
period commencing from the Termination Date, Executive will not on behalf of
himself, or any other person or entity, solicit, take away, hire, employ or
endeavor to employ any of the employees of the Company who hold the position of
Vice President or above.


        7.     CONFIDENTIALITY/TRADE SECRETS

                7.1     Executive specifically agrees that Executive will not at
any time, whether during or subsequent to the Employment Period, in any fashion,
form or manner, except in furtherance of Executive’s duties at the Company or
with the specific written consent of the Company, either directly or indirectly
use, divulge, disclose or communicate to any person in any manner whatsoever,
any confidential information of any kind, nature or description concerning any
matters affecting or relating to the business of the Company (the “Proprietary
Information”), including (i) all information, formulae, compilations, software
programs (including object codes and source codes), devices, methods,
techniques, drawings, plans, experimental and research work, inventions,
patterns, processes and know-how, whether or not patentable, and whether or not
at a commercial stage related to the Company or any subsidiary thereof, (ii)
buying habits or practices of any of its customers, (iii) the Company’s
marketing methods and related data, (iv) the Company’s costs or sources of
materials, (v) the prices it obtains or has obtained or at which it sells or has
sold its products or services, (vi) lists or other written records used in the
Company’s business, (vii) compensation paid to employees and other terms of
employment, or (viii) any other confidential information of, about or concerning
the business of the Company, its manner of operation, or other confidential data
of any kind, nature, or description (excluding any information that is or
becomes publicly known or available for use through no fault of Executive or as
directed by court order). The parties hereto stipulate that as between them,
Proprietary Information constitutes trade secrets that derive independent
economic value, actual or potential, from not being generally known to the
public or to other persons who can obtain economic value or cause economic harm
to the Company from its disclosure or use and that Proprietary Information is
the subject of efforts which are reasonable under the circumstances to maintain
its secrecy and of which this Section 7.1 is an example, and that any breach of
this Section 7.1 shall be a material breach of this Agreement. All Proprietary
Information shall be and remain the Company’s sole property.

                7.2     Executive agrees to keep confidential and not use or
divulge except in furtherance of Executive’s duties at the Company, any
confidential or propriety information of any customer of the Company to which
Executive may obtain access during the Employment Period. Executive acknowledges
and agrees that a breach of this Section 7.2 shall be a material breach of this
Agreement.


        8.     INVENTIONS

                8.1     Executive agrees to disclose promptly to the Company any
and all concepts, designs, inventions, discoveries and improvements related to
the Company’s business that Executive may conceive, discover or make from the
beginning of Executive’s employment with the Company until the termination
thereof; whether such is made solely or jointly with others, whether or not
patentable, of which the conception or making involves the use of the Company’s
time, facilities, equipment, personnel, supplies or trade secret information
(collectively, “Inventions”).

                8.2     Executive agrees to assign, and does hereby assign, to
the Company (or its nominee) Executive’s right, title and interest in and to any
and all Inventions that Executive may conceive, discover or make, either solely
or jointly with others, whether or not patentable, from the beginning of
Executive’s employment with the Company until the termination thereof of which
the conception or making involves the use of the Company’s time, facilities,
equipment, personnel, supplies or trade secret information.

                8.3     Executive agrees to sign at the request of the Company
any instrument necessary for the filing and prosecution of patent applications
in the United States and elsewhere, including divisional, continuation, revival,
renewal or reissue applications, covering any Inventions and all instruments
necessary to vest title to such Inventions in the Company (or its nominee).
Executive further agrees to cooperate and assist the Company in preparing,
filing and prosecuting any and all such patent applications and in pursuing or
defending any litigation upon Inventions covered hereby. The Company shall bear
all expenses involved in the prosecution of such patent applications it desires
to have filed. Executive agrees to sign at the request of the Company any and
all instruments necessary to vest title in the Company (or its nominee) to any
specific patent application prepared by the Company and covering Inventions
which Executive has agreed to assign to the Company (or its nominee) pursuant to
Section 8.2 above.

                8.4     The provisions of Sections 8.2 and 8.3 do not apply to
any invention which qualifies fully under the provisions of Section 2870 of the
California Labor Code, which provides in substance that provisions in an
employment agreement providing that an employee shall assign or offer to assign
rights in an invention to his or her employer do not apply to an invention for
which no equipment, supplies, facilities, or trade secret information of the
employer was used and which was developed entirely in the employee’s own time,
except for those inventions that either (a) relate, at the time of conception or
reduction to practice of the invention: (1) to the business of the employer or
(2) to the employer’s actual or demonstrably anticipated research or
development, or (b) result from any work performed by the employee for the
employer.


        9.     SHOP RIGHTS

                The Company shall also have a perpetual, royalty-free,
non-exclusive right to use in its business, and to make, use, license and sell
products, processes and/or services derived from any inventions, discoveries,
designs, improvements, concepts, ideas, works of authorship, whether or not
patentable, including processes, methods, formulae, techniques or know-how
related thereto, that are not within the scope of “Inventions” as defined above,
but which are conceived or made by Executive during regular working hours or
with the Company’s facilities, equipment, personnel, supplies or trade secret
information.


        10.     INJUNCTIVE RELIEF

                Executive acknowledges that any violation of any provision of
Sections 6 through 9 and 13 hereof by Executive will cause irreparable damage to
the Company, that such damages will be incapable of precise measurement and
that, as a result, the Company will not have an adequate remedy at law to
redress the harm which such violations will cause. Therefore, in the event of
any violation or threatened violation of any provision of Sections 6 through 9
and 13 by Executive, in addition to any other rights at law or in equity,
Executive agrees that the Company will be entitled to seek injunctive relief
including, but not limited to, temporary and/or permanent restraining orders to
restrain any violation or threatened violation of such Sections by Executive.


        11.     BLUE PENCIL

                It is the desire and intent of the parties that the provisions
of Section 6 through 9 hereof shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any portion of Sections 6 through 9
hereof shall be adjudicated to be invalid or unenforceable, such provision shall
be deemed amended either to conform to such restrictions as the court or
arbitrator may allow, or to delete therefrom or reform the portion thus
adjudicated to be invalid and unenforceable, such deletion or reformation to
apply only with respect to the operation of such Section in the particular
jurisdiction in which such adjudication is made. It is expressly agreed that any
court or arbitrator shall have the authority to modify any provision of Sections
6 through 9 if necessary to render it enforceable, in such manner as to preserve
as much as possible the parties’ original intentions, as expressed therein, with
respect to the scope thereof.


        12.     COPYRIGHT

                Executive agrees that any work prepared by Executive for the
Company that is eligible for copyright protection under any U.S. or foreign law
shall be a work made for hire and ownership of all copyrights (including all
renewals and extensions therein) shall vest in the Company. In the event any
such work prepared by Executive for the Company is deemed not to be a work made
for hire for any reason, Executive hereby irrevocably grants, transfers and
assigns all right, title and interest in such work and all copyrights in such
work and all renewals and extensions thereof to the Company, and agrees to
provide all assistance reasonably requested by the Company in the establishment,
preservation and enforcement of its copyright in such work, such assistance to
be provided at the Company’s expense, but without any additional compensation to
Executive. Executive agrees to and does hereby irrevocably waive all moral
rights with respect to the work developed or produced hereunder, including any
and all rights of identification of authorship and any and all rights of
approval, restriction or limitation on use or subsequent modifications.


        13.     COMPANY’S AND EXECUTIVE’S DUTIES ON TERMINATION

                In the event of termination of Executive’s employment pursuant
to Section 5 hereof, Executive agrees to deliver promptly to the Company all
Proprietary Information which is or has been in Executive’s possession or under
Executive’s control. Upon termination of Executive’s employment by the Company
for any reason whatsoever and at any earlier time the Company so requests,
Executive will deliver to the custody of the person designated by the Company
all originals and copies of such documents and other property of the Company in
Executive’s possession, under Executive’s control or to which Executive may have
access. The parties acknowledge and agree that they will not defame or publicly
criticize the services, business, integrity, veracity or personal or
professional reputation of the other (and in the case of the Company, any of its
officers, directors, partners, employees, affiliates, or agents thereof) in
either a professional or personal manner either during the Employment Period or
thereafter.


        14.     INDEMNIFICATION

                The Company shall indemnify, defend and hold Executive harmless
from and against any and all causes of action, claims, demands, liabilities,
damages, costs and expenses of any nature whatsoever (collectively, “Damages”)
directly or indirectly arising out of or related to Executive’s discharging
Executive’s duties hereunder on behalf of the Company and/or its respective
subsidiaries and affiliates to the fullest extent permitted by law.


        15.     EXECUTIVE’S REPRESENTATIONS

                Executive hereby represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive and entering into this Agreement, that (a) he
has the right to enter into this Agreement, (b) the provisions of this Agreement
and the performance hereof by Executive do not violate any other contracts or
agreements to which he is a party and that would adversely affect his ability to
perform his obligations hereunder, and (c) he will not enter into any agreement,
either oral or written, that would adversely affect his ability to perform his
obligations hereunder. If it is determined that Executive is in breach or has
breached any of the representations set forth herein, the Company shall have the
right to terminate Executive’s employment for Cause.


        16.     ARBITRATION; LEGAL FEES

                Subject to Section 10 hereof, any controversy, dispute or claim
arising out of or relating to this Agreement or breach thereof shall first be
attempted to be settled through good faith negotiation. If the dispute cannot be
settled through negotiation, the parties agree to attempt in good faith to
settle the dispute by mediation administered by JAMS for resolution in Orange
County, California. If the parties are unsuccessful at resolving the dispute
through mediation, the parties agree to binding arbitration for resolution in
Orange County, California, administered by JAMS pursuant to its Employment
Arbitration Rules & Procedure and subject to JAMS Policy on Employment
Arbitration Minimum Standards of Procedural Fairness. Judgment on the award may
be entered in any court having jurisdiction. Each party shall pay all its own
expenses relating to any such dispute, mediation and/or arbitration, including,
but not limited to, its own legal fees and expenses regardless of outcome. Joint
expenses relating to such dispute, mediation or arbitration shall be borne
equally among the parties.


        17.     GENERAL PROVISIONS

                17.1     Assignment, Binding Effect. Neither the Company nor
Executive may assign, delegate or otherwise transfer this Agreement or any of
their respective rights or obligations hereunder without the prior written
consent of the other party, except that the Company may assign this Agreement to
its successors (including any purchaser of its assets), and affiliates, parent
or subsidiary corporations. This Agreement shall be binding upon and inure to
the benefit of any permitted successors or assigns of the parties and the heirs,
executors, administrators and/or personal representatives of Executive.

                17.2     Notices. All notices, requests, demands or other
communications that are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given when received if
personally delivered, when transmitted if transmitted by telecopy, electronic or
digital transmission method with electronic confirmation of receipt, the day
after it is sent, if sent for next-day delivery to a domestic address by
recognized overnight delivery service (e.g. FedEx); and upon receipt, if sent by
certified or registered mail, return receipt requested. In each case notice
shall be sent to:

                If to the Company

                        Vice President, Human Resources
                        The Wet Seal, Inc.
                        26972 Burbank
                        Foothill Ranch, CA 92610
                        Facsimile No.: (949) 699-4722

                If to Executive

                        Joel N. Waller
                        1201 Yale Place
                        No. 1306
                        Minneapolis, MN 55403
                        Facsimile No. (612) 339-4275

                with a copy to:

                        Marvin C. Ingber
                        Winthrop Weinstine P.A.
                        225 South Sixth Street, Suite 3500
                        Minneapolis, MN 55402
                        Facsimile No. (612) 604-6854

                17.3      Governing Law. This Agreement is governed by, and is
to be construed and enforced in accordance with, the laws of California without
regard to principles of conflicts of laws.

                17.4     Amendment. No provisions of this Agreement may be
amended, modified or waived unless such amendment or modification is agreed to
in writing signed by Executive and by a duly authorized officer selected at such
time by the Board, and such waiver is set forth in writing and signed by the
party to be charged.

                17.5     Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled as of the date
hereof.

                17.6     Withholding. All payments hereunder shall be subject to
any required withholding of federal, state and local taxes pursuant to any
applicable law or regulation.

                17.7     Severability. The paragraphs and provisions of this
Agreement are severable. If any paragraph or provision is found to be
unenforceable, the remaining paragraphs and provisions will remain in full force
and effect.

                17.8     Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

                17.9     Legal Expenses. Following commencement of Executive’s
employment hereunder, the Company shall reimburse Executive for legal expenses
incurred by Executive in connection with the negotiation of this Agreement and
the exhibits attached hereto, up to a maximum amount of $7,500.00. Such
reimbursement shall be paid to Executive on the next regular payroll date
following receipt by the Company of appropriate documentation of such expenses.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.

THE WET SEAL, INC.



By: /s/ Joseph Deckop

Name: Joseph Deckop Title: Interim Chief Executive Officer


/s/ Joel N. Waller Joel N. Waller

--------------------------------------------------------------------------------

EXHIBIT A


PERFORMANCE SHARES AWARD AGREEMENT
UNDER THE WET SEAL, INC.
2004 STOCK INCENTIVE PLAN

        THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”), made as of the
1st day of February, 2005 (the “Grant Date”) by and between The Wet Seal, Inc.
(the “Company”) and Joel N. Waller (the “Participant”) who is an employee of the
Company or one of its Affiliates, evidences the grant by the Company of a stock
award of performance shares (the “Performance Shares”) to the Participant and
the Participant’s acceptance of the Performance Shares in accordance with the
provisions of The Wet Seal, Inc. 2004 Stock Incentive Plan (the “Plan”). The
Company and the Participant agree as follows:

        1.     Basis for Award. The award of Performance Shares is made under
the Plan pursuant to Section 10.1 thereof for service rendered to the Company by
the Participant and is intended to satisfy the requirements of Section 162(m) of
the Code and shall be interpreted in accordance therewith.


        2.     STOCK AWARDED.

                2.1     The Company hereby awards to the Participant, in the
aggregate, an award of Performance Shares on 2,400,000 shares of Stock which
shall be subject to the conditions and restrictions set forth in the Plan and
this Agreement. For purposes of this Agreement, 1,200,000 and 1,200,000
Performance Shares shall be referred to as “Tranche 1” and “Tranche 2",
respectively (the “Tranches”).

                2.2     Performance Shares shall be evidenced by book-entry
registration with the Company’s transfer agent, subject to such stop-transfer
orders and other terms deemed appropriate by the Committee to reflect the
restrictions applicable to such Performance Shares. Notwithstanding the
foregoing, if any certificate is issued in respect of Performance Shares at the
sole discretion of the Committee, such certificate shall be registered in the
name of the Participant and shall bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such award, substantially in
the following form:

                “THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS
                AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE
PERFORMANCE SHARES AWARD AGREEMENT DATED AS OF
                FEBRUARY 1, 2005, ENTERED INTO BETWEEN THE REGISTERED OWNER AND
THE WETSEAL, INC.”

If a certificate is issued with respect to the Performance Shares, the Committee
may require that the certificate evidencing such shares be held in custody by
the Company until the restrictions thereon shall have lapsed and that the
Participant shall have delivered a stock power, endorsed in blank, relating to
the shares covered by such Award. At the expiration of the restrictions, the
Company shall instruct the transfer agent to release the shares from the
restrictions applicable to such Performance Shares, subject to the terms of the
Plan and applicable law or, in the event that a certificate has been issued,
redeliver to the Participant (or his or her legal representative, beneficiary or
heir) share certificates for the shares deposited with it without any legend
except as otherwise provided by the Plan, this Agreement or applicable law.
During the period that the Participant holds the Performance Shares, the
Participant shall have the right to receive dividends on and to vote the
Performance Shares while it is subject to restriction, except as otherwise
provided by the Plan. If the Performance Shares are forfeited, in whole or in
part, the Participant will assign, transfer and deliver any evidence of the
Performance Shares to the Company and cooperate with the Company to reflect such
forfeiture. By accepting these Performance Shares, the Participant acknowledges
that the Company does not have an adequate remedy in damages for the breach by
the Participant of the conditions and covenants set forth in this Agreement and
agrees that the Company is entitled to and may obtain an order or a decree of
specific performance against the Participant issued by any court having
jurisdiction.

                2.3     Except as provided in the Plan or this Agreement, the
restrictions on the Performance Shares are that prior to vesting as provided in
Section 3 of this Agreement, the shares will be forfeited by the Participant and
all of the Participant’s rights to such stock shall immediately terminate
without any payment or consideration by the Company, in the event of any sale,
assignment, transfer, hypothecation, pledge or other alienation of such
Performance Shares made or attempted, whether voluntary or involuntary, and if
involuntary whether by process of law in any civil or criminal suit, action or
proceeding, whether in the nature of an insolvency or bankruptcy proceeding or
otherwise. Notwithstanding the foregoing, Participant may transfer the
Performance Shares to his Immediate Family Members (or to trusts or partnerships
or limited liability companies established for such family members); provided,
that, such transfer is for no consideration and the effected through such
procedures as the Committee may establish from time to time.


        3.     VESTING.

                3.1     The restrictions described in Section 2 of this
Agreement will lapse with respect to 600,000 of the Performance Shares in
Tranche 1 if, at any time following the first anniversary of the Grant Date and
before the third anniversary of the Grant Date (the “Tranche 1 Vesting Period”),
the weighted average closing price of the Company’s Stock for any trailing 20
trading days (the “20-Day Average”) during the Tranche 1 Vesting Period equals
or exceeds $3.50 per share. The restrictions described in Section 2 of this
Agreement will lapse with respect to an additional 200,000 of the Performance
Shares in Tranche 1 (until the entire Tranche 1 is 100% vested) each time the
20-Day Average per share price of the Stock during the Tranche 1 Vesting Period
equals or exceeds $4.00; $4.50 and $5.00. For the avoidance of doubt, if the
20-Day Average equals or exceeds $5.00 per share at any time during the Tranche
1 Vesting Period, the restrictions on 100% of Tranche 1 shall lapse.

                3.2     The restrictions described in Section 2 of this
Agreement will lapse with respect to 200,000 of the Performance Shares in
Tranche 2 if, at any time following the second anniversary of the Grant Date and
before the third anniversary of the Grant Date (the “Tranche 2 Vesting Period”),
the 20-Day Average during the Tranche 2 Vesting Period equals or exceeds $5.50
per share. The restrictions described in Section 2 of this Agreement will lapse
with respect to an additional 200,000 of the Performance Shares in Tranche 2
(until the entire Tranche 2 is 100% vested) each time the 20-Day Average per
share price of the Stock during the Tranche 2 Vesting Period equals or exceeds
$6.00; $6.50; $7.00; $7.50 and $8.00. For the avoidance of doubt, if the 20-Day
Average equals or exceeds $8.00 per share at any time during the Tranche 2
Vesting Period, the restrictions on 100% of Tranche 2 shall lapse.

                3.3     If any of the Performance Shares are still outstanding
as of the third anniversary of the Grant Date and have not otherwise vested
after giving effect to the vesting provisions of clauses (a) and (b) above, the
unvested shares of Stock shall automatically be forfeited without the payment of
any consideration to the Participant.

                3.4     Except as provided below, if the Participant ceases to
be in Continuous Service of the Company at any time and for any reason prior to
the vesting of the Performance Shares, all shares that are still outstanding
upon such termination of employment shall automatically be forfeited without the
payment of any consideration to the Participant upon such cessation of service.
Notwithstanding the foregoing, if Participant’s Continuous Service is terminated
by death, Disability, by the Company without Cause, or by Participant for Good
Reason (as such capitalized terms are defined in Participant’s Employment
Agreement, dated December 16, 2004), in any case, at any time during the Tranche
1 Vesting Period, Participant shall continue to vest into the Performance Shares
that he would have vested into, as though he were still employed, for the
one-year period following his termination of Continuous Service (but not beyond
the Tranche 1 Vesting Period).

                3.5     Notwithstanding the foregoing, no Performance Shares
shall vest until the Committee has certified in writing that the vesting
conditions have been satisfied in accordance with Section 162(m) of the Code.


        4.     COMPANY; PARTICIPANT.

                4.1     The term “Company” as used in this Agreement with
reference to service shall include the Company and its Affiliates, as
appropriate.

                4.2     Whenever the word “Participant” is used in any provision
of this Agreement under circumstances where the provision should logically be
construed to apply to the beneficiaries, the executors, the administrators, or
the person or persons to whom the Performance Shares may be transferred by will
or by the laws of descent and distribution, the word “Participant” shall be
deemed to include such person or persons.

        5.     Adjustments. The Award may be adjusted as provided for in Section
12 of the Plan and the Committee shall not exercise any discretion under Section
10.4 of the Plan to reduce Participant’s award hereunder.

        6.     Compliance with Law. Notwithstanding any of the provisions
hereof, the Company will not be obligated to issue or transfer any Stock to the
Participant hereunder, if the exercise thereof or the issuance or transfer of
such Stock shall constitute a violation by the Participant or the Company of any
provisions of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive. The Company will take all appropriate steps, including, to the
extent necessary, the filing of an appropriate registration statement at its
sole expense, such that Participant may sell the Stock upon the lapse of the
restrictions set forth herein, subject to the Company’s insider trading
policies.

        7.     No Right to Continued Service. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue in the service
of the Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to terminate the services of or
discharge the Participant at any time for any reason whatsoever, with or without
cause. Except as provided herein, Participant acknowledges and agrees that the
continued vesting of the Performance Shares granted hereunder is premised upon
his provision of future services with the Company and such Performance Shares
shall not accelerate upon his termination of Continuous Service for any reason.

        8.    Representations and Warranties of Participant. The Participant
represents and warrants to the Company that:

                8.1     Agrees to Terms of the Plan. The Participant has
received a copy of the Plan and has read and understands the terms of the Plan
and this Agreement , and agrees to be bound by their terms and conditions. In
the event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Agreement, the Plan shall govern and control.
All capitalized terms not defined herein shall have the meaning ascribed to them
as set forth in the Plan. The Participant acknowledges that there may be adverse
tax consequences upon the vesting of Performance Shares or disposition of the
shares of Stock once vested, and that the Participant should consult a tax
adviser prior to such time.

                8.2     Cooperation. The Participant agrees to sign such
additional documentation as may reasonably be required from time to time by the
Company.


        9.     TAXES.

                9.1     The Participant agrees that, subject to clause 9(b)
below, no later than the date as of which the restrictions on the Performance
Shares shall lapse with respect to all or any of the Performance Shares covered
by this Agreement, the Participant shall pay to the Company (in cash or to the
extent permitted by the Board, Stock held by the Participant for at least six
(6) months whose Fair Market Value on the date the Performance Shares vest is
equal to the amount of the Participant’s tax withholding liability) any federal,
state or local taxes of any kind required by law to be withheld, if any, with
respect to the Performance Shares for which the restrictions shall lapse. The
Company or its affiliates shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Performance Shares.

                9.2     If the Participant properly elects, within thirty (30)
days of the Grant Date, to include in gross income for federal income tax
purposes an amount equal to the Fair Market Value of the Performance Shares
granted hereunder pursuant to Section 83(b) of the Code, the Participant shall
pay to the Company, or make other arrangements satisfactory to the Board to pay
to the Company in the year of such grant, any federal, state or local taxes
required to be withheld with respect to such Stock. If the Participant fails to
make such payments, the Company or its affiliates shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
the Participant any federal, state or local taxes of any kind required by law to
be withheld with respect to such Stock.

        10.     Notice. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided;
provided, that, unless and until some other address be so designated, all
notices or communications by the Participant to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to him or her at his or her address as recorded in
the records of the Company. Notwithstanding the foregoing, at such time as the
Company institutes a policy for delivery of notice by e-mail, notice may be
given in accordance with such policy.

        11.     Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of California without regard to its
conflict of law principles.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

THE WET SEAL, INC.



By:____________________________



PARTICIPANT



_______________________________ Joel N. Waller